Citation Nr: 1534581	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  13-13 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headache disorder. 

2.  Entitlement to a total disability rating based on individual unemployability.


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO). 


FINDINGS OF FACT

1.  Prior to September 18, 2012, the Veteran's migraine headache disorder was manifested by prostrating attacks accompanied by nausea, vomiting, and phonophobia and occurring at least once per month; severe economic inadaptability has not been shown.  

2.  From September 18, 2012 through April 24, 2013, the Veteran's migraine headache disorder was manifested by very frequent and prolonged prostrating attacks productive of severe economic inadaptability.  

2.  Since April 25, 2013, the Veteran did not experienced non-headache symptoms associated with his headaches, to include nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, or sensory changes, nor did the Veteran experience characteristic prostrating attacks of migraine or non-migraine headache pain. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for migraine headache disorder prior to September 18, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for a maximum disability rating of 50 percent for migraine headache disorder from September 18, 2012 through April 24, 2013, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).

3.  The criteria for a disability rating in excess of 30 percent for migraine headache disorder since April 25, 2013, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's December 2009 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the aforementioned letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  

Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA outpatient treatment records, and Social Security Administration records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the January 2010, September 2012, and April 2013 VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the service-connected disorder.  Id.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military 

service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was granted for headaches by a December 2008 rating decision and a 10 percent disability rating was assigned under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from February 20, 2008.  In December 2009, the Veteran filed a claim for an increased rating.  By a February 2010 rating decision, the RO increased the disability rating for the service-connected headaches to 30 percent, effective December 3, 2009, the date of claim under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran perfected an appeal, seeking a higher evaluation.  A claim of entitlement to a disability rating in excess of 30 percent for migraine headache disorder was certified to the Board for appellate review. 

Under Diagnostic Code 8100, a 10 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; a 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average 

once a month over the last several months; and the maximum 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness." 

The Veteran underwent a VA examination in January 2010.  The Veteran reported that he experienced headaches that were holocephalic in nature.  He stated that his headaches were more frequent and severe, as they occurred during half of each month.  The Veteran reported that he experienced nausea, vomiting, and phonophobia.  The examiner noted that the Veteran did not take medication for his headaches, and although the Veteran reported that they occurred on a near-daily basis, the examiner noted that the headaches appeared minimally impairing at that time.  The examiner concluded that the Veteran was unable to work as a welder because of restrictions on the amount he could lift and difficulty moving around in tight spaces as a result of a brain hemorrhage in 2004.    

The Veteran was afforded a second VA examination in September 2012.  The examiner noted that headaches, with slight loss of visual acuity, were diagnosed in 2004.  The examiner indicated that the Veteran took medication for his headache disorder.  The examiner further noted that the Veteran experienced constant had pain more than two days per month near the temporal and back of the head.  The examiner reported that the Veteran did not experienced non-headache symptoms associated with his headaches, to include nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, or sensory changes.  The examiner indicated that the Veteran experienced prostrating attacks of non-migraine headache pain more frequently than once per month.  The examiner stated that the Veteran did not experience characteristic prostrating attacks of migraine headache pain.  The 

examiner concluded that the Veteran was unable to work due to his headache disorder, as he was unable to focus in his chosen profession, a welder.      

The Veteran was afforded a third VA examination in April 2013.  The Veteran reported that he currently experienced "regular headaches," versus the terrible headaches he experienced during the onset of his intracerebral hemorrhage.  The examiner noted that a migraine headache disorder was diagnosed in 2004.  The examiner indicated that the Veteran did not take medication for his headache disorder.  He further noted that the Veteran had headaches "like a normal person," and took Excedrin to treat such disorder.  The examiner indicated that the Veteran did not experienced non-headache symptoms associated with his headaches, to include nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, or sensory changes.  The examiner reported that the Veteran did not experience characteristic prostrating attacks of migraine headache pain.  The examiner noted that the Veteran did not experience very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner also noted that the Veteran did not have prostrating attacks of non-migraine headache pain.  The examiner stated that the Veteran's headache disorder did not impact his ability to work, as his headaches although previously quite severe, had lessened in severity.  The examiner concluded that the Veteran's headache disorder was not a limiting factor in his ability to return to work. 

After reviewing the totality of the evidence, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected migraine headache disorder prior to September 18, 2012, and since April 25, 2013.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In making this determination, the Board notes that during the January 2010 VA examination the Veteran reported that his headaches were more frequent and severe, and occurred during half of each month.  The Veteran further reported that he experienced symptoms of nausea, vomiting, and phonophobia associated with his headaches.  During the April 2013 VA examination, the Veteran reported that he currently experienced "regular headaches."  The Veteran did not report, nor did the evidence demonstrate that he experienced non-headache symptoms associated with his headaches.  

While the Veteran reported varying symptoms during the aforementioned VA examinations, such symptoms do not meet the criteria required for a disability rating in excess of 30 percent under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Specifically, there is no evidence of record demonstrating frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.  In this regard, the January 2010 VA examiner found the Veteran's headaches to be minimally impairing.  Similarly, the April 2013 VA examiner noted that the Veteran did not experience very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner also stated that the Veteran's headache disorder did not impact his ability to work, as his headaches although previously quite severe, had lessened in severity.  The examiner concluded that the Veteran's headache disorder was not a limiting factor in his ability to return to work.  Therefore, the Board concludes that medical findings on examination, as well as the Veteran's own self-reported symptomatology, do not demonstrate that his service-connected migraine headache disorder is productive of severe economic inadaptability.

The Board, however, finds that the maximum 50 percent rating is warranted for the Veteran's migraine headache disorder from September 18, 2012 through April 24, 2013.  See id.  In making this determination, the Board finds that the Veteran's statements are competent evidence regarding the frequency and severity of his current headache symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Board has no reason to doubt the credibility of the Veteran's statements in this case, as the evidence demonstrates that his symptoms have varied greatly throughout the rating period on appeal.  At the September 2012 VA examination, the Veteran reported symptoms, which include constant had pain more than two days per month near the temporal and back of the head.  Moreover, the examiner found that the Veteran experienced prostrating attacks of non-migraine headache pain more frequently than once per month.  In addition, the examiner concluded that the Veteran was unable to work due to his headache disorder, as he was unable to focus in his chosen profession, a welder.  Thus, the Board finds that there is evidence of frequent and prostrating headache attacks productive of severe economic inadaptability.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 30 percent evaluation prior to September 18, 2012, and since April 25, 2013, and his 50 percent evaluation from September 18, 2012 through April 24, 2013 for his service-connected migraine headache disorder, inadequate.  Such disorder is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria of, which is found by the Board to specifically contemplate the level of occupational 

and social impairment caused by this disability.  Prior to September 18, 2012, the Veteran's migraine headache disorder was manifested by prostrating attacks accompanied by nausea, vomiting, and phonophobia and occurring at least once per month.  Since April 25, 2013, the Veteran did not experienced non-headache symptoms associated with his headaches, to include nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, or sensory changes, nor did the Veteran experience characteristic prostrating attacks of migraine or non-migraine headache pain.  From September 18, 2012 through April 24, 2013, the Veteran's migraine headache disorder was manifested by very frequent and prolonged prostrating attacks productive of severe economic inadaptability.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected migraine headache symptomatology and treatment are congruent with the disability picture represented by 30 percent evaluation prior to September 18, 2012, and since April 25, 2013, and a 50 percent evaluation from September 18, 2012 through April 24, 2013.  The criteria for a 30 percent evaluation prior to September 18, 2012, and since April 25, 2013, and for a 50 percent evaluation from September 18, 2012 through April 24, 2013 for the migraine headache disorder reasonably describe the Veteran's service-connected migraine headache disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected migraine headaches, the evidence shows no distinct periods of time during the appeal period other than those currently assigned, when the Veteran's service-connected migraine headaches varied to such an extent that a rating greater or less than the ratings assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the 

doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A September 2012 VA examination report notes the examiner's finding that the Veteran's headache disorder impacted his ability to work.  Specifically, the examiner indicated that the Veteran could no longer work as a welder, as he was unable to perform the duties of his job due to headaches.  Thus, the record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected migraine headache disorder.  

A claim for a TDIU has been adjudicated by the RO by rating decision dated in May 2010; the Veteran did not perfect an appeal for such issue.  The question of TDIU entitlement may be considered as a component of an appeal for a higher rating if the TDIU claim is based solely upon the disability or disabilities which are the subject of the rating claim.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thus, the claim for a TDIU based on the service-connected migraine headache disorder is a component of the issue on appeal, while the claim for a TDIU based on all of the service-connected disabilities is a matter which is not currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER


A disability rating in excess of 30 percent for migraine headache disorder for the period prior to September 18, 2012, is denied. 

A maximum disability rating of 50 percent for migraine headache disorder for the period from September 18, 2012 through April 24, 2013, is granted.  

A disability rating in excess of 30 percent for migraine headache disorder for the period since April 25, 2013, is denied. 


REMAND

With respect to the issue of entitlement to a TDIU, a September 2012 VA examination report includes the examiner's finding that the Veteran's headache disorder impacted his ability to work.  Specifically, the examiner indicated that the Veteran could no longer work as a welder, as he was unable to perform the duties of his job due to headaches.  
Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran the appropriate statutory and regulatory notice and assistance with regard to his claim for TDIU, which includes an explanation as to the information or evidence needed to substantiate a claim for a TDIU.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to a TDIU.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All records obtained must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those 

records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Upon completion of the above development, the Veteran must be afforded a VA examination to determine whether the functional effects of his service-connected migraine headache disorder prevent him from obtaining or retaining substantially gainful employment consistent with his education and occupational experience.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected migraine headache disorder has precluded him from securing and following substantially gainful employment consistent with his education and occupational experience at any time during the period on appeal.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and 

the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated with consideration of all of the evidence of record.  If any 

benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


